﻿Mr. President, it gives me great pleasure to see you presiding over this, the thirty-ninth, session of the General Assembly with the skill, competence and assiduity we have come to associate with you. The deep pleasure it affords my delegation to see you seated there reminds me that the middle passage did not break the ties that join the peoples of the Caribbean to the peoples of Africa. Time has served to affirm and strengthen the links of ancestry and historical experience between the Caribbean and Africa. The Jamaican delegation is certain that your rich experience will serve us well as you carry out your important task.
3.	I take this opportunity to convey our appreciation to Mr. Jorge Illueca, of Panama, who deserves our praise for the competent manner in which he carried out his duties as President during the past year.
4.	It is also a pleasure to welcome Brunei Darussalam as the 159th Member of the United Nations.
5.	The Caribbean, like Africa itself, has been much analysed but not well understood. If some of the contributing reasons in the case of Africa have been the sheer vastness of the continent, its long and rich history and the complexity of its indigenous social and cultural traditions, with us in the Caribbean the reasons are very different. We are mostly small islands, and in the main a transplanted people. Despite our size, we have often found ourselves at centre stage in the turbulent unfolding of events, not just during the past few years, but indeed over the past few centuries.
6.	We were at one time both the pawns and the prize in the struggle amongst the European Powers for economic and political hegemony in the New World. And still, today, we are close to centre stage. For while islands do not change hands any more, the struggle continues, this time for the political allegiance of the Caribbean. The axis and basis of competition have shifted. The protagonists are no longer to be found in rising European Powers, but in the super-Powers to the East and the West, locked in ideological struggle.
7.	Our historical role and importance in the turbulent events of several centuries, events which now continue in different forms, have been out of all proportion to our size. Small and at history's centre stage, we have been continually buffeted by cross-winds and swirling currents. But we have refused to be overwhelmed. The response of our people to the events which have shaped our sub region has been evolving slowly but with certainty, especially over the past two decades or so of our independence.
8.	During this period, we, in the English-speaking Caribbean, have seen the ingenuity and vitality of our people at work, weaving a democratic, political culture out of the varied skeins of our past; carrying out with confidence the important process of institution-building in our young societies; moulding economies which, despite their size, limited resource base and manifold problems, are among the more successful in the developing world; and, perhaps above all, cultivating in our sub region a deep appreciation of the civil and political liberties and a just respect or the human rights of all, which include the unfettered right of all citizens to change their Governments by ballot.
9.	In summary, during the two decades of our independence we have been defining for ourselves for the first time, as Caribbean people, the Caribbean reality, and determining for ourselves the ethos that infuses that reality. This is a difficult process. There have been and will necessarily be many impediments and disagreements—sometimes serious ones. But Jamaica believes that the record of the Caribbean countries which came to independence during the past two decades or so, countries which emerged from the longest period of modern, colonial history in either the New World or the Old, is commendable.
10.	For small countries such as Jamaica, economic interdependence can be no mere slogan; it is the key to our survival. Let me illustrate. In the three years between 1980 and 1983, bauxite exports, upon which Jamaica depends for 70 per cent of its foreign exchange earnings, fell from 12 million to 7.3 million tons—a decline of approximately 40 per cent. This dramatic reduction was directly attributable to the international recession, and the contraction of markets in the industrialized world. Debates will continue among academics and politicians as to whether the recession could have been avoided. There will be arguments about whether its depth and severity were caused by the particular mix of policies adopted by industrialized countries, and even whether the recovery which we now discern will be self-sustaining. But one question Jamaica need not debate is the severity of the impact of the recession on our economy, particularly on our major exports, and the consequent adverse impact on indices and targets which relate directly to my Government's determined effort to improve the social and economic welfare of our people.
11. Against a background such as this, developing countries such as my own have no choice but to take seriously the mandate of the Charter of the United Nations regarding international co-operation as a means of solving international problems. There is no escape from multilateralism. We are thus disturbed not only by the impasse that has been reached, but by the confusion and obfuscation, some deliberate, that now seem to bedevil discussions of international economic co-operation.
12.	It would be quite obvious to any onlooker who descended to this planet that different development strategies in the developing world have met with varying degrees of success. This is hardly an earth- shaking conclusion. It is true of strategies adopted by any group of countries. It is also clear that some countries in the developing world have chosen the strategies which they regard as optimal and the domestic conditions which they regard as most conducive to growth and development. This is their right and, indeed, it is as much the right of the smallest developing country as it is that of the major Powers in the international economy. Against considerable odds, Jamaica has chosen to pursue an outward-looking export-oriented strategy and to do so in consonance with domestic policies sensitive and responsive to the social and economic interests of the Jamaican people. But the choice of development strategy is not and should not be the main issue in matters of international economic co-operation or a weapon used to blunt efforts at institutional and structural reform of the international monetary, trade and payments system.
13.	Despite varying growth records amongst developing countries, the evidence over the years indicates clearly that the development process will be greatly assisted by increased flows of aid, capital and technical assistance to the developing countries; by appropriate reforms of the monetary, trade and financial systems; and by buoyancy in the economies of the industrialized world. If we cannot agree on these concerns, which, in the light of the historical evidence, are almost axiomatic, then we fear that it is not only the international economy which is in crisis; equally disturbing, our thinking about the international economy is itself in crisis.
14.	This latter concern is not inconsequential. How else can we explain some of the paradoxes which bedevil our approaches to international co-operation and to the functioning of the international economy? To cite just a few: countries which show no growth are blamed for bad policies, and countries which do show growth are met with bad policies in the nature of protectionist barriers of various sorts. This catch- 22 belongs in the sphere of fiction from which it emerged, not in international economic relations. Increased South-South trade is regarded as a key element to offset secular trends in trade between North and South. Yet policies which entail simultaneous constriction of the imports of a large number of developing countries can have no other consequence but the throttling of trade amongst them.
Indeed, when in the 1960s the rallying cry of trade, not aid, was heard, very few of us could have envisaged that by the 1980s the implied choice might not exist. High real interest rates and significant differences in these rates amongst the industrialized countries induce trans-Atlantic capital flows among capital-rich industrialized countries, while the same phenomena serve only to add to the flow of resources out of the capital-poor and debt-ridden South.
15.	World inflation seems to be a problem when it comes to a new issue of special drawing rights; but the problem all but disappears when the question is budget deficits in the industrialized world or, indeed, massive armaments spending.
16.	This catalogue of paradoxes, only a few of which have been cited, does not augur well for the future. Much depends at this juncture on both sides—North and South—coming once again to see the problem of development in essentially the same perspective, and agreeing generally on the consequences of failing to address together some of the most pressing problems of international economic co-operation that confront us.
17.	In this context, we should be able to agree that there is ample evidence that the situation of the developing countries in general is worsening. The statistical data charting the decline are there to be seen. But, as is often the case, the figures do not fully reveal the facts. The situation which confronts developing countries is even more ominous than the statistical evidence might indicate. The sobering truth is that the industrialized countries have already begun to employ the technologies of the future in areas such as micro-processing and bio-technology while much of Asia, Africa and, indeed, Latin America and the Caribbean is still dependent on the technologies of the past.
18.	Differences in technological and scientific sophistication, productive capacity and levels of development are certain to grow, not diminish, in such circumstances.
19.	Were this bleak prognosis the inevitable outcome of existing differences among countries, Jamaica might accept them passively, but we are convinced that there are other more desirable and, indeed, attainable solutions. There are at least three key elements of an approach that will lead to mutually beneficial growth based on the synergistic potential of economic activity rather than the exacerbation of existing differences which, in the long run, will only seriously limit the overall potential for growth in the international economy. These elements are: first, a renewed will to co-operate on the part of the developed countries; secondly, a readiness on the part of the developing countries, many of which are already making extraordinary sacrifices, to intensify their efforts to achieve, with external assistance, the levels of living to which they aspire; and, finally, an understanding on the part of all members of the international community that existing economic structures and institutions are neither ends in themselves nor sacrosanct and therefore shielded from even beneficial change. These structures and institutions must be moulded to meet better the goals and objectives which the international community might set from time to time.
20.	There is a clear obligation on the part of the international community to ensure that vital institutions such as the IMF and the World Bank function as effectively as possible and that their modalities of operation are always in the interest of those members of the international community that need them most—the developing countries. The international recession will indeed be an ill wind that blows nobody good if it does not act as a catalyst for certain measures of reform. One clearly demonstrated shortcoming is the continuing inadequacy of the resources of both institutions, even taking into account the recent increases under the IMF Eighth General Review of Quotas and the selective capital increase in the case of the World Bank. Twenty years or so ago, quotas in the IMF represented about 12 per cent of world trade. At the end of 1983, the figure had declined to about 5 per cent of world trade. At the same time, we find that drawings by IMF members have attained record levels for the second straight year, indeed, with drawings in 1983 being over 69 per cent higher than in 1982. The inadequacy of the resources of the IMF is of concern to my delegation not only because of the upward trend in the demand made on those resources, caused by the recession and the debt and payments difficulties of developing countries, but, equally important, because the rigidity of IMF conditionally and the harshness and sharpness of the adjustment process which countries such as my own have had to endure require for amelioration the lengthening of the time available for adjustment, more flexibility with regard to special circumstances and increased resources to the IMF. One immediate measure which should be taken to ease the liquidity problem of developing countries and to promote the revitalization of our trade is a new issue of special drawing rights by the IMF.
21.	In addition to providing for adjustment on a longer-term basis, the role of the IMF itself should be adjusted, so as to place more emphasis on investment and growth. The need for this emphasis is almost self-evident when we consider that, at the end of 1983, 43 developing countries had either stand-by or extended arrangements in effect with the IMF, making excessive emphasis on demand management intrinsically self-defeating.
22.	Jamaica wishes to emphasize that the international community must ensure that the key role of the World Bank is not eroded now, at a time when private lending has fallen off dramatically and when many developing countries are pursuing painful adjustment. We are disturbed that current projections are for a decline in the net disbursements of the multilateral lending institutions over the next few years. Now may be an opportune time for a general increase in the capital resources of the World Bank so as to enhance its borrowing and lending capacity and, further, to re-examine its gearing ratio with the aim of augmenting the level of resources that will be available to developing countries in the next few critical years.
23.	Jamaica fully understands that there are no ready-made solutions to the economic problems that confront the international community, the developing countries in particular. Neither North nor South, no country—-no matter how large or how powerful— is in possession of a set of prescriptions that can guarantee international prosperity. We fully recognize that entrenched attitudes, varying perceptions, goals and objectives, misplaced trade-offs between short- and long-term benefits and between short- and long-term solutions, can not only hinder the development process in the case of the developing countries but, in the case of the developed ones, create paralysis or lead to action inimical to the interest of the international community as a whole. Nevertheless, a renewed commitment to international economic co-operation is not misplaced idealism, for these are not arguments against, but arguments for international co-operation. It is also a recognition that buoyancy in the international economy, with the promotion of development, is a two-tiered process involving interdependent members of the international community in vigorous and appropriate action at both the national and international levels.
24.	Jamaica fully accepts the view that a substantial part of the solution must, indeed, be generated within our own economies in the South. And for our part, we intend to press ahead vigorously with our efforts to restructure the Jamaican economy so as to make it more broad-based, more productive, less protective and more competitive—elements we view as essential for the achievement of self-sustaining growth.
25.	Two world wars in this century forced the international community towards consensus on the need to try to manage rationally political relations among States. We should not await a second collapse of the international economy, as was the case in the 1930s, to recommit ourselves without further ado to a similar consensus in respect of international economic solutions.
26.	The United Nations is the foremost expression of our commitment to an enlightened approach to relations among States. For this reason, the stake that countries such as my own have in this institution and our commitment to its principles and ideals cannot be overstated. We view the retreat from those principles and ideals as clear signs of a regression towards more irrationality in international affairs and an increased search for spheres of influence and pursuit of militaristic policies and solutions. Jamaica is profoundly disturbed that these dangerous trends are once again gaining strength and momentum in the international community. They are reflected in the deadlock over arms control and disarmament, in regional conflicts and tensions and in the attacks on the Organization. We know from historical experience that the level of tension in the Caribbean sub region, while not explainable solely in those terms, is directly related to the state of relations between the major power blocs, and particularly between the super-Powers.
27.	Our view is that, if we wish to avoid the costly errors of the past, it is incumbent upon Member States to use fully and in good faith the multilateral institutions and arrangements at our disposal.
28.	Year after year, from rostrums such as this, appeals have been made on behalf of arms control and disarmament. Year after year they go unheeded. The frantic pursuit of "parity" or "superiority" or "balance" in the name of security goes r n. Perhaps at no time in the past were the prospects for some movement in this area more gloomy.
29.	The past year has seen the suspension of bilateral negotiations between the United States and the Soviet Union, with very little indication of early resumption; and negotiations within the Conference on Disarmament continue to yield meagre results. There is no question that the arms race and the proliferation of weapons require our urgent attention, first, because of our concern for peace and survival in this nuclear age and, secondly, because of our conviction that the massive expenditures now being devoted to the procurement of arms should be diverted towards the economic and social benefit of mankind. It is essential that a start be made, particularly with regard to the control of nuclear weapons. To begin with, we need a comprehensive nuclear test ban treaty as an essential first step in the process of nuclear disarmament. Since it now appears that the technical problems of verification can be resolved, there is no reason why any nuclear Power should fail to co-operate in achieving this objective.
30.	There is, as well, a clear need to advance the conclusion of a chemical weapons convention which would ban the manufacture, acquisition and use of such weapons. In addition, we cannot ignore the persistent increase in conventional weapons and particularly the expansion of the arms trade to developing countries. There has to be some restraint. It is Jamaica's view that regional initiatives could be usefully pursued to make progress in the restriction of conventional weapons. We recognize that such initiatives would themselves require political accommodation and a framework of regional co-operation would have to be worked out to facilitate the process.
31.	On 30 April 1982, when the United Nations Convention on the Law of the Sea was adopted, a new chapter was opened in multilateral co-operation for the management and exploitation of resources which are the common heritage of mankind. The implementation of the arrangements provided for in the Convention, which is now the task of the Preparatory Commission for the International Seabed Authority and for the International Tribunal for the Law of the Sea, is one of the most important tasks before the international community. The Preparatory Commission held a formal session and an informal session in the past year and we are satisfied that it has made good progress and should continue to be fully supported by Member States. We urge all States which have not yet done so to sign the Convention before the closing date for signature on 9 December this year, thereby becoming full participants in the work of the Preparatory Commission. We also urge signatories which have not yet done so to ratify the Convention as soon as possible. It is our belief that the most effective response to those who would wish to undermine the Convention is early ratification, thus allowing its provisions to come into effective force.
32.	It should be clear that there can be no viable or legal arrangements for sea-bed mining outside the Convention. We therefore warn against any attempt to conclude a mini-treaty or other arrangements which purport to confer legal rights for sea-bed mining. The position of the Government of Jamaica is that the United Nations Convention on the Law of the Sea is the only legally acceptable international regime applicable to the sea-bed and its resources. We reiterate our opposition to documents based on national legislation and reciprocal agreements that purport to regulate activities in the deep sea-bed. Such agreements are contrary to the letter and spirit of the United Nations Convention on the Law of the Sea and have no legal validity. In this regard, the Jamaican delegation must express its concern at the conclusion of a so-called provisional understanding between eight Member States on 3 August this year. In our view, this goes beyond its avowed purpose of conflict resolution and contains terms which are incompatible with the provisions of the Convention. We urge all States to join together to resist any selective application of the Convention and any attempt to undermine the arrangements being made for the establishment of the International Sea-Bed Authority.
33.	Conflicts and turmoil in various regions of the world continue to hamper prospects for peace and should be a matter of great concern for all of us. In Central America, there has not yet been an end to the fighting. We are alarmed at what seem to be insidious attempts to whittle away the hopes of the Contadora process and to undermine the process itself. Jamaica continues to give its fullest support to the ongoing efforts of the countries of the Contadora Group to conclude a regional agreement for peace among the States in the region. They deserve the fullest support of the international community. It is therefore our hope that the revised Act will be signed by all concerned.
34.	In the Middle East, Jamaica continues to urge the parties to co-operate in reaching a comprehensive solution involving the implementation of the inalienable rights of the Palestinian people, the withdrawal of Israel from Arab territories occupied since the war of 1967 and the adoption of arrangements whereby all States in the region can live in peace and security within recognized boundaries.
35.	In other parts of Asia, there are continued problems caused by intervention and foreign occupation. In Afghanistan and Kampuchea, intensified diplomatic initiatives are needed to restore normalcy and peace. In the Korean peninsula, there is growing recognition that dialogue and accommodation involving the two sides is the only realistic means of achieving peace and the possibility of reunification.
36.	The current wave of unrest in South Africa confirms the warnings that have been so often repeated to the South African regime. The system of apartheid is doomed because its fundamental precepts are evil and offensive to human decency. Its practitioners are perpetrating a crime against humanity. It cannot be maintained indefinitely by resorting to violent tactics of repression and intimidation. It cannot be saved by futile and superficial changes in a system that is fundamentally immoral. The Government and the people of Jamaica are unalterably opposed to that wicked system. The so-called new constitutional arrangement introduced by the racist regime is another pernicious attempt at strengthening and reinforcing apartheid. They have fooled no one. The response of the people of South Africa is a clear and unequivocal rejection, as shown by the recent disturbances. The reaction of the South African regime has been the familiar one of indiscriminate shooting, detention and banning orders intended to terrorize the people into submission. It is important for the international community to apply the greatest pressure on South Africa and not collaborate in any way in the current wave of brutality on which the regime has embarked. South Africa should be left in no doubt about international condemnation of its abhorrent policies. We can find no distinction between accommodation and constructive engagement. It should be clear to all that the record of the South African regime is one of deception, hypocrisy and treachery.
37.	Look at Namibia. There, we continue to be faced with South Africa's defiance which has for so long prevented progress towards self-determination and independence for the Territory. The international community has a plan which enjoys the support of all countries except one. We say to the Members of the United Nations—let us implement that plan, or take the necessary action under Chapter VII of the Charter of the United Nations, and end the long nightmare of oppression.
38.	There is no obligation so exalted, yet so humbling, and none to be taken more seriously than an obligation to posterity. We can choose the path of irresponsibility or we can work diligently through the Organization to bequeath to succeeding generations a world consonant with our vision of a community of nations free from strife, free from repression and free from want. Let us therefore use wisely the power we have now to shape the future so that the hopes of this generation will be realized in the next.
